                 Case 2:20-cr-00011-JAM Document 97 Filed 07/26/21 Page 1 of 3


 1   Etan Zaitsu [CA SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     (916) 542-0270
 5   etan@zaitsulaw.com
 6
     Attorney for Defendant
 7   BRYAN FAVELA
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 2:20-CR-00011 JAM
12                                 Plaintiff,            STIPULATION AND ORDER
13          v.                                           CONTINUING STATUS CONFERENCE
                                                         AND EXCLUDING TIME
14   BRYAN SAHID FAVELA,
15                                 Defendant.
16
17
18
19
20                                              STIPULATION
21          1.      By previous order, this matter was set for status on July 27, 2021.
22          2.      By this stipulation, defendant now moves to continue the status conference until
23                  October 26, 2021, and to exclude time between July 27, 2021, and October 26,
24                  2021, under Local Code T4.
25          3.      The parties agree and stipulate, and request that the Court find the following:
26                  a. The government has represented that the discovery associated with this case
27                     includes investigative reports, photographs, and audio recordings. All of this
28


                                                     1
     Stipulation and Order Continuing Status Conference
                Case 2:20-cr-00011-JAM Document 97 Filed 07/26/21 Page 2 of 3


 1                    discovery has been either produced directly to counsel and/or made
 2                    available for inspection and copying.
 3                 b. Counsel for the defendant desires additional time to consult with his client,
 4                    review the charges and discovery, conduct defense investigation, and
 5                    continue engaging in plea negotiations.
 6                 c. Counsel for the defendant believe that failure to grant the above- requested
 7                    continuance would deny them the reasonable time necessary for effective
 8                    preparation, taking into account the exercise of due diligence.
 9                 d. The government does not object to the continuance.
10                 e. Based on the above-stated findings, the ends of justice served by continuing
11                    the case as requested outweigh the interest of the public and the defendant in
12                    a trial within the original date prescribed by the Speedy Trial Act.
13                 f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
14                    3161, et seq., within which trial must commence, the time period of July 27,
15                    2021, to October 26, 2021, inclusive, is deemed excludable pursuant to 18
16                    U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
17                    continuance granted by the Court at defendant’s request on the basis of the
18                    Court’s finding that the ends of justice served by taking such action
19                    outweigh the best interest of the public and the defendant in a speedy trial.
20         4.      Nothing in this stipulation and order shall preclude a finding that other
21                 provisions of the Speedy Trial Act dictate that additional time periods are
22                 excludable from the period within which a trial must commence.
23         IT IS SO STIPULATED.
24
25   ///
26   ///
27   ///
28   ///


                                                   2
     Stipulation and Order Continuing Status Conference
              Case 2:20-cr-00011-JAM Document 97 Filed 07/26/21 Page 3 of 3


 1                                                 Respectfully submitted,
 2
 3
 4   Dated: July 26, 2021                          /s/ Etan Zaitsu for_______
                                                   ETAN ZAITSU
 5                                                 Attorney for Defendant
                                                   BRYAN FAVELA
 6
 7
 8   Dated: July 26, 2021                          /s/ Justin Lee _______
                                                   JUSTIN LEE
 9
                                                   Assistant United States Attorney
10
11
12
                                    FINDINGS & ORDER
13
            IT IS SO FOUND AND ORDERED this 26th day of July, 2021.
14
15
                                             /s/ John A. Mendez
16                                           THE HONORABLE JOHN A. MENDEZ
                                             UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
     Stipulation and Order Continuing Status Conference
